USDC IN/ND case 2:19-cv-00439-JD-JEM document 45-2 filed 10/05/20 page 1 of 3




                 EXHIBIT B
  USDC IN/ND case 2:19-cv-00439-JD-JEM document 45-2 filed 10/05/20 page 2 of 3




                            HOW WE STACK UP
                                                    ®   SL-14 SLICING HEAD
            AVAILABLE IN FLAT, V-CUT, & CRINKLE SHAPES

    •S
      L-14 v. Urschel Standard Head       • Repairs — A competitor claims         • New Magnetic Gauge (analog or
     — Our new SL-14 head offers              their knife holders can be repaired     digital) along with the stationary
     14 cutting stations versus our           by peening and filing, so can           knife edge and ‘door’ style gate,
     standard 8 station head to deliver       Urschel knife holders.                  as opposed to pivoting the entire
     nearly twice the capacity. Refer to                                              holder, quickens adjustments and
     our ‘MicroAdjustable Slicing Head’    • 14 v. 16 — Urschel offers 14 cutting    holds a true measurement.
     brochure for more details on the        stations versus 16 by a competitor.
     SL-14.                                  Urschel slices larger potatoes         •D  urable, Robust Design to
                                             more effectively. While the capacity     protect against harsh production
    •C
      ost Savings — The price of            difference is not significant, the       environments, even if dropped,
     the SL-14 flat knife holders is         performance is. The distance             and offers infinite adjustability
     approximately 1/6th less than           between Urschel knives is 3.25"          to recalibrate from a zero setting
     competitive holders. This adds up       (82.55 mm); competition is 2.75"         to continue to provide an accurate,
     with the inevitable replacement due     (69.85 mm). This shorter distance        repeatable, and perfect slice.
     to rocks and sand in processing.        allows for average size potatoes to
                                             be simultaneously engaged with         • Your Partner in Productivity —
    •A
      dditional Cost Savings —              two knives, thereby generating           Urschel has been working with
     Significant reduction in scrap and      greater scrap.                           potato chip/crisp processors since
     fines with knife shape carrying                                                  the introduction of the Model CC
     throughout knife holder to            • Time & Labor Savings — Urschel          Slicer in 1959. The longevity of
     greatly improve yield. This              features quick-clamping flat knives     producing quality parts, providing
     design reduces rooster combing,          and an installation tool on V-cut       quick shipments, and delivering
     increases knife life, and produces       and crinkle shapes which equates        ongoing service continues to be at
     better cut quality throughout            to dramatically decreased               the core of Urschel’s business.
     production runs.                         changeover times and more
                                              efficient use of the operator’s time.


                            WWW.URSCHEL.COM/MICROADJUSTABLESLICINGHEADVIDEOS.HTML


       VIDEOS
In-Plant & Knife
   Changeovers
USDC IN/ND case 2:19-cv-00439-JD-JEM document 45-2 filed 10/05/20 page 3 of 3
URSCHEL® KNIVES
Be Sharp, Go with the Smarter Knife




SPECIFY URSCHEL TO INCREASE YOUR PROFITS

• Our Business is Cutting — Customers trust us to produce and deliver the ultimate in quality and
  craftsmanship. That is why we sell over 21 million knives each year. There is a good reason why demand
  for Urschel knives continues to rise.

• Sharpest Blades — Test after test, the edges of Urschel knives continue to take the lead over any of the
  competition - both in plant production tests and specific degrees of sharpness testing. Protective gloves are
  a must when handling Urschel knives!

• Design to Manufacturing — Urschel knives are engineered. Complete understanding of knife angles,
  edge beveling, and special geometry are all taken into account. Knowledge of the manufacturing processes
  involved guarantee both the best in design and the best in manufacturing methods - all under one roof.

• Ultimate Materials — Premium carbon and high-grades of stainless steel are used to craft all of our
  knives. We do not take chances with any generic knife materials. We make sure the raw materials fit with
  the design, manufacturing, and end-application.

• Cost Savings — Customers tell Urschel that all the care taken in producing and supplying the highest
  quality knives increases their profits. Premium materials, manufacturing processes, and producing the
  sharpest edge translates to an increased knife life with fewer knife changes. Knives are at the heart of
  every cutting operation, and leading processors around the globe continue to partner with Urschel to lower
  their costs and increase their profitability.

• Proprietary Processes — Urschel has actually built the machinery that produces many of the knives we
  manufacture.

• More Proprietary Processes — Urschel manufactures knives in-house incorporating special heat treat
  processes.

• Rigorous QC — Quality control is a crucial step in proper manufacturing of every knife. Sharpness is
  tested along with maintaining proper tolerances, so each knife fits and functions just like the original
  shipped with your first machine order.

        ®Urschel, MicroAdjustable, The Global Leader in Food
         Cutting Technology, and the Urschel Logo Symbol are
         registered trademarks of Urschel Laboratories, Inc. U.S.A.   L3277 APR 2019 (s.s. L3268)

                                                                                                    www.urschel.com   |   info@urschel.com
